Case 1:20-cv-20901-CMA Document 23 Entered on FLSD Docket 04/23/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                          CASE NO. 20-20901-CIV-ALTONAGA/Goodman

  LAVERNE DOREST; et al.,

            Plaintiffs,
  v.

  NCL (BAHAMAS) LTD.,

        Defendant.
  ________________________/

                                              ORDER

            THIS CAUSE came before the Court on Defendant, NCL (Bahamas) LTD.’s Motion to

  Dismiss [ECF No. 17], filed April 1, 2020, which Plaintiffs have opposed [ECF No. 19].

  Defendant contends (1) Plaintiffs’ shotgun pleading alleges conflicting and incorrect standards of

  care; and (2) Plaintiffs are not entitled to allege punitive damages for their negligence-based

  claims. (See generally Mot.). The Court disagrees for the reasons Plaintiffs have articulated in

  their persuasive Opposition. (See Opp’n 3–10). Tellingly, Defendant did not file a reply to refute

  Plaintiffs’ position.

            Accordingly, it is

            ORDERED AND ADJUDGED that Defendant, NCL (Bahamas) LTD.’s Motion to

  Dismiss [ECF No. 17] is DENIED. The hearing scheduled for April 24, 2020 is cancelled.

  Defendant has until and including May 5, 2020 to file an answer to Plaintiffs’ Complaint [ECF

  No. 1].
Case 1:20-cv-20901-CMA Document 23 Entered on FLSD Docket 04/23/2020 Page 2 of 2
                                         CASE NO. 20-20901-CIV-ALTONAGA/Goodman


        DONE AND ORDERED in Miami, Florida, this 23rd day of April, 2020.



                                                 __________________________________
                                                 CECILIA M. ALTONAGA
                                                 UNITED STATES DISTRICT JUDGE

  cc:   counsel of record
